DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Receipt is acknowledged of a 371 of international PCT application.
Response to Amendment
Applicant originally submitted claims 1-16 in the application. In the previous response, the applicant amended claims 1-2, 8, 10-11, and 14-16 and cancelled claims 3-7 and 12-13. In the present response, the applicant amended claim 1. Accordingly, claims 1-2, 8-11 and 14-16 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 09/13/2021, with respect to rejection of claim 1 under 35 U.S.C. § 102(a)(1) have been fully considered. 
Applicant’s argument with respect to rejection of Claim 1 citing Nakamura (US 2016/0234928) failing to teach the Claim 1 limitation drawn to “a third portion configured to extend from the second portion to protrude toward an outer side of the supporting plate and fastened to the at least one electric element” is persuasive. Therefore the rejection has been withdrawn.
However upon further search and consideration, a new grounds of rejection is set forth below necessitated by Applicant’s amendment. 
Applicant’s argument with respect to the limitation of Claim 1 drawn to “a first portion of the at least one bus bar buried in and fixed by the supporting plate, and the second portion of the at least one bus bar is not exposed to an outside of the supporting plate and buried inside the supporting plate” that Nakamura fails to teach or suggest is not persuasive.

The current Office Action as well as the Office Action dated 06/11/2021 never cited Fig 6 of Nakamura to teach or suggest any of the limitations of Claim 1
 On the contrary the Office Action has always relied on the teachings of Fig 5 of Nakamura as cited in rejection of Claim 1 below as well as rejection of Claim 1 in the Office Action dated 06/11/2021.
Nakamura in Fig 5 clearly illustrates that the first portion 14 and the entire bent portion of the bus bar 16 extending upward in the thickness direction of 12/22/26 buried in 12/22/26 and not exposed to the outside. 
Accordingly, the Examiner submits that in a broadest reason interpretation Nakamura teaches or suggest the above mentioned limitations of Claim 1.

    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. § 103 as being Unpatentable over Nakamura (US 2016/0234928) in view of Ikeda (US 2007/0010123). 
Regarding Claim 1, Nakamura (In Figs 1-8) discloses a power relay assembly (10, ¶ 32, 1-8) comprising:
 a supporting plate (12/22/26), (Fig 5) having at least one electric element (20), (Fig 1) mounted on one surface (46) thereof and formed entirely of a plastic material (synthetic resin, ¶ 13, II. 1-8) having a high heat dissipation property and a high electrical insulation property (synthetic resin have high heat dissipation and high electrical insulating properties normally having an operating temperature ranging from 64-85° F, optimal around 72° F); and
 at least one bus bar (16, ¶ 37, II. 1-6) electrically connected to the at least one electric element (20, ¶ 37, II. 7-11) and including a portion thereof (14) buried in the supporting plate (12/22/26), (Fig 5), 
wherein the at least one bus bar (16) includes a first portion (14) buried in and fixed by the supporting plate (Fig 5), a second portion (bent portion of 16 within 26) configured to extend from an end portion of the first portion (14) along a thickness direction of the supporting plate (12/22/26), (Fig 5) and a third portion (36) configured to extend from the second portion (bent portion of 16 within 26) to protrude toward an outer side of the supporting plate (12/22/26), (Fig 5),
wherein the first portion and the second portion of the at least one bus bar are not exposed to an outside of the supporting plate (Fig 5) and are buried inside the supporting plate (12/22/26) so that the at least one bus (16) bar is fixed by the supporting plate (12/22/26), 
wherein heat transferred from the at least one electric element (20) to the at least one bus bar (16) is transferred to an inner side of the supporting plate (12/22/26) in which the first (14) and second (bent portion 16 within 26) portions of the at least one bus bar (16) are buried (Fig 5), and then is discharged to the outside through the entire supporting plate (naturally, heat generated by 20 is 
wherein the supporting plate (12/22/26) is integrated with the first portion (14) and the second portion (bent portion of 16 within 26) of the at least one bus bar (16) buried therein through a resin-forming composition (synthetic resin, ¶ 13, II. 1-8) having a high heat dissipation property and a high electrical insulation property and formed by insert-molding (¶ 13, II. 1-8), (Fig 5), and
wherein the first portion (14) and the second portion (bent portion 16 within 26) of the bus bar (16) are integrated with the supporting plate (Fig 5) in a shape buries in a resin-forming composition (synthetic resin, ¶ 13, II. 1-8) in a process of molding the supporting plate (12/22/26) through insert-molding (¶ 13, II. 1-8) using the resin-forming composition synthetic resin, ¶ 13, II. 1-8), (Fig 5).
However Nakamura does not disclose wherein a third portion configured to extend from the second portion to protrude toward an outer side of the supporting plate and fastened to the at least one electric element.
Instead Ikeda (In Fig 9) teaches wherein a third portion (49) configured to extend from the second portion (86) to protrude toward an outer side of the supporting plate (47) and fastened to the at least one electric element (6).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Nakamura with Ikeda with a third portion extending from the second portion and protruding toward an outer side of the supporting plate and fastened to the one electric element to benefit from reducing contact pressure between the relay male terminal and the bus bar terminal (Ikeda, ¶ 12, II. 10-12).
Regarding Claim 2, Nakamura in view of Ikeda discloses the limitation of claim 1, however Nakamura (In Figs 1-8)  further discloses wherein the at least one bus bar (16) is disposed so that at least a portion (14) of the portion (14) buried in the supporting plate (12/22/26) comes into contact with a portion (26) of the supporting plate formed of the plastic material (synthetic resin, ¶ 13, II. 1-8) having a high heat dissipation property and a high electrical insulation property (thermoplastics naturally exhibit high heat dissipation and electrical insulation properties (synthetic resin have high heat dissipation and high electrical insulating properties normally having an operating temperature ranging from 64-85° F, optimal around 72° F).
Claims  8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Nakamura in view of Ikeda and further  in view of Sumida et al (US 2002/0050375) . 
Regarding Claim 8, Nakamura in view of Ikeda discloses the limitation of claim 1, however Nakamura as modified does not disclose wherein the supporting plate further includes a plate-shaped metal member disposed to be spaced apart from a lower side of the portion of the at least one bus bar buried in the supporting plate at an interval.
	Instead Sumida (In Fig 17) further teaches wherein the supporting plate (100) further includes a plate-shaped metal member (25) disposed to be spaced apart from a lower side of the portion of the at least one bus bar (24, ¶ 129, II. 6-10) buried in the supporting plate at an interval (Fig 17).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Nakamura with Ikeda and further with Sumida with a plate-shaped metal member disposed and spaces apart from a lower side of the portion of the at least one bus bar buried in the supporting plate at an interval to benefit from conserving valuable space in the junction box making the junction box as thin as possible (Sumida, ¶ 13, II. 1-4).
Regarding Claim 9, Nakamura in view of Ikeda and further in view of Sumida discloses the limitation of claim 8, however Sumida (In Fig 17) further teaches wherein the metal member (25) is disposed to be completely buried inside the supporting plate (100), (Fig 17).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Nakamura in view of Ikeda further in view of Sumida and further in view of Olding et al (US 2009/0272731).
Regarding Claim 10, Nakamura in view of Ikeda further and further in view of Sumida discloses the limitation of claim 8, however Nakamura as modified does not disclose wherein the metal member is fixed to one surface of the supporting plate so that the one surface thereof is exposed to the outside.
	Instead Olding (In Fig 2b) teaches wherein the metal member (12, ¶ 49, II. 5-8) is fixed to one surface of the supporting plate (16) so that the one surface thereof is exposed to the outside (Fig 2b).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Nakamura with Ikeda further with Sumida and further with Olding with the metal member being fixed to the one surface of the supporting plate and exposing a surface to outside to benefit from high thermal transfer and thermally fast acting of aluminum metal plate efficiency and rapid cooling (Olding, ¶ 3, II. 1-3, ¶ 4, II. 1-9).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Nakamura in view of Ikeda further in view of Sumida and further in view of Haraguchi et al (US 2018/0370463).
Regarding Claim 11, Nakamura in view of Ikeda and further in view of Sumida discloses the limitation of claim 8, however where Sumida (In Fig 17) further teaches wherein the metal member (25) is disposed on the supporting plate (100) to have an interval from the portion of the at least one bus bar (22) buried in the supporting plate (Fig 17).

	Instead Haraguchi defines this limitation as a variable which varies upon the desired electrical insulation to insure proper electrical insulation between the bus bars and circuit board which depends on many parameters such as magnitude of current and dimension of bus bars (¶ 47, II. 14-17).	
It would have been obvious to one having ordinary skill in the art before the invention was filed to modify Nakamura with Ikeda further with Sumida and further with Haraguchi to place bus bars 1 mm or more apart from the metal member as suggested by Haraguchi, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Nakamura in view of Ikeda and further in view of Glover (US 4,133,101).
Regarding Claim 14, Nakamura in view of Ikeda discloses the limitation of claim 1, however Nakamura as modified does not disclose wherein a coating layer having a high electrical insulation property and a high heat dissipation property is formed on an exposed surface thereof.
	Instead Glover (In Fig 2) teaches wherein a coating layer (thermoplastic adhesion, col. 3, II. 16-19) having a high electrical insulation property and a high heat dissipation property (thermoplastics naturally exhibit high heat dissipation and electrical insulation properties) is formed on an exposed surface thereof (Col. 3, II. 16-19).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Nakamura with Ikeda and further with Glover with a coating layer having a high electrical .
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Nakamura in view of Ikeda and further in view of Soo (KR 20120106665).
Regarding Claim 15, Nakamura in view of Ikeda discloses the limitation of claim 1, however Nakamura as modified does not disclose wherein the bus bar is formed of an aluminum material and includes a coating layer having a high electrical insulation property and a high heat dissipation property formed on a surface thereof.
	Instead Soo (In Fig 1) teaches wherein the bus bar (10) is formed of an aluminum material (aluminum, 11) and includes a coating layer (13, high emissivity polymeric material layer) having a high electrical insulation property and a high heat dissipation property formed on a surface thereof (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Nakamura with Ikeda and further with Soo with bus bar formed of aluminum with a coating of layer having a high insulation and a heat dissipation properties to benefit from providing a switchgear using polymer coated aluminum bus bar that can lower the material cost by suppressing the rise and realize the same volume and weight as the copper bus bar (Soo, Description, ¶ 10, II.1-10).
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Nakamura in view of Ikeda and further in view of Schneider et al  (US 2018/0049310).
Regarding Claim 16, Nakamura in view of Ikeda discloses the limitation of claim 1, however Nakamura does not disclose wherein the power relay assembly comprising at least one cover configured to prevent exposure of the at least one bus bar to the outside, wherein the cover is formed of a plastic material having a high heat dissipation property and a high electrical insulation property.

It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Nakamura with Ikeda and further with Schneider with a cover preventing exposure of the bus bar to the outside with the cover formed of plastic with heat high dissipation and a high electrical insulation properties to benefit from adhering to dielectric layers providing additional thermal and vibration shock resistance (Schneider, ¶ 76, II. 22-24).

 Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835